                Case 20-10343-LSS              Doc 1830         Filed 12/11/20        Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                Jointly Administered
                           Debtors.
                                                                Ref. Docket No. 1581


            FEE EXAMINER’S FINAL REPORT REGARDING FIRST
     QUARTERLY FEE APPLICATION OF BERKELEY RESEARCH GROUP, LLC

         Rucki Fee Review, LLC (“Rucki Fee Review”), the fee examiner appointed in the above-

captioned chapter 11 cases and acting in its capacity as such (the “Fee Examiner”), hereby submits

its final report (this “Final Report”) regarding the First Quarterly Application for Compensation

and Reimbursement of Expenses of Berkeley Research Group, LLC, as Financial Advisors to the

Tort Claimants’ Committee for the Period from March 6, 2020 Through April 30, 2020 (the “First

Quarterly Fee Application”) [Docket No. 1581] filed by Berkeley Research Group, LLC (the

“Firm”).


                                                BACKGROUND

    1. In performance of its fee and expense review procedures and in preparation of its initial

         report provided to the Firm (the “Initial Report”) and this Final Report designed to quantify

         and present factual data relevant to the requested fees, disbursements and expenses

         contained in the First Quarterly Fee Application consistent with its appointment order,

         Rucki Fee Review reviewed the monthly fee applications filed for the period set forth in


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.
         Case 20-10343-LSS         Doc 1830      Filed 12/11/20     Page 2 of 6




   the First Quarterly Fee Application, including each of the billing and expense entries listed

   in the exhibits to such monthly fee applications, for compliance with section 330 of the

   Bankruptcy Code, Bankruptcy Rule 2016 and Local Rule 2016-2, as well as the U.S.

   Trustee Guidelines for Reviewing Applications for Compensation and Reimbursement of

   Expenses Filed Under 11 U.S.C. § 330—Appendix A and the Firm’s retention order.


2. Rucki Fee Review did not prepare informal memos related to monthly fee applications of

   the Firm, but instead included its issues and questions in its Initial Report provided to the

   Firm. Rucki Fee Review thereafter conferred with the Firm regarding the Initial Report,

   and following such conferral includes its recommendations in this Final Report.

                                     DISCUSSION

3. For the compensation period of March 6, 2020 through April 30, 2020, as set forth in the

   First Quarterly Fee Application, the Firm seeks interim bankruptcy court approval in the

   amount of $672,010.00 as actual, reasonable and necessary fees and for expense

   reimbursement of $513.74.


4. Although it examines the matter on a case-by-case basis based on the facts and

   circumstances of each case and each applicant’s role within a case (such as a firm

   responsible for coordinating filing and scheduling of and hearing on multiple professionals’

   fee applications) regardless of whether any given threshold is exceeded, Rucki Fee Review

   generally does not consider time spent on fee issues to be presumptively unreasonable

   where less than 7% of total time has been charged for preparing fee applications and

   addressing fee issues. It applies these guidelines on a cumulative basis. Through the

   conclusion of the first quarterly fee period, however, the Firm had not yet charged for the
         Case 20-10343-LSS           Doc 1830      Filed 12/11/20      Page 3 of 6




   preparation of fee applications or related fee issues (though a limited amount of time was

   charged for preparation of a fee budget, which time Rucki Fee Review considers

   reasonable, necessary and appropriate).


5. Rucki Fee Review considers the staffing breakdown during the first quarterly fee period

   (percentage of hours billed by managing directors, directors, associate directors, senior

   associates, associates, and case assistants, respectively) to be appropriate, as reflected in

   the Firm’s blended hourly rate of $598.89, which is equivalent to an associate director (the

   Firm’s third-highest personnel tier) at the Firm’s hourly rates.


6. Further to the Firm’s staffing, Rucki Fee Review notes that the Firm utilized 14

   professionals to perform its work during the first quarterly fee period, six of whom billed

   fewer than 15 hours during the first quarterly fee period. Rucki Fee Review gives

   additional scrutiny to time entries of those billing fewer than 15 hours in a quarter to address

   if the utilization of such particular persons was necessary for the case, and after review

   requested the waiver of 0.5 hours of fees totaling $280.00 for the work of one of these

   professionals, but otherwise considers the utilization of these persons be appropriate. The

   Firm agreed to this waiver in compromise of Rucki Fee Review’s request. More broadly,

   subject to the agreed reductions set forth herein, Rucki Fee Review considers the Firm’s

   work to be well-coordinated within the Firm and with its fellow professionals.


7. Local Rule 2016-2 provides in section (d) that all fee applications shall include complete

   and detailed activity descriptions; each activity description shall include the type of

   activity, each activity description shall include the participants to the activity; each activity

   description shall include the subject matter and shall be sufficiently detailed to allow the
          Case 20-10343-LSS        Doc 1830       Filed 12/11/20    Page 4 of 6




   bankruptcy court to determine whether all the time, or any portion thereof, is actual,

   reasonable, and necessary and shall include a time allotment billed in tenths of an hour and

   not be “lumped” with other entries. Notwithstanding the Local Rule, and consistent with

   the practice of certain of the Bankruptcy Court’s Judges, Rucki Fee Review does not object

   to “lumping” where a single timekeeper bills less than 0.5 hours during an entire day in the

   aggregate (not multiple lumped 0.5 entries).


8. Rucki Fee Review identified a small number of entries that it considers lumped or otherwise

   not fully compliant with the Local Rules for reasons such as not identifying the

   counterparties to e-mail discussions, which is not an uncommon practice. After conferral

   with the Firm, the Firm has agreed to a reduction of $2,200.00 on account of these entries

   in compromise of Rucki Fee Review’s request. For future fee applications, as with all other

   firms Rucki Fee Review has requested the Firm minimize the number of entries that employ

   phrasing such as “attention to” and “coordinate” which sometimes are vague as to what

   work was performed (i.e., drafting, reviewing, conferencing, etc.). Rucki Fee Review

   further requested that preparation time be separately billed from other activity, such as

   attending calls or hearings, and that the work done to prepare be specified wherever

   preparation time exceeds 2.0 hours in the aggregate for a given hearing or other event.

   Likewise, Rucki Fee Review requested the Firm ensure all e-mail correspondence and

   conferences identify the counterparties to the same.


9. Administrative tasks that are generally not compensable by a non-chapter 11 client or that

   are secretarial in nature are not compensable in chapter 11. Rucki Fee Review identified

   certain fees it considered administrative or potentially administrative in the amount of
          Case 20-10343-LSS        Doc 1830      Filed 12/11/20     Page 5 of 6




   $187.50. After conferral with the Firm, the Firm has agreed to waive these fees in

   compromise of Rucki Fee Review’s request with respect to these fees.


10. Rucki Fee Review identified certain conferences, telephone calls or other matters that were

   billed inconsistently by the respective professionals, and/or conferences where the

   counterparty to the conversation did not bill an itemized charge for the discussion. Rucki

   Fee Review acknowledges that the latter can result from a professional intentionally or

   inadvertently not billing for a conference that actually occurred. After discussion with the

   Firm, the Firm has agreed to a reduction of $2,015.00 on account of these entries,

   representing the full amount of the difference in the non-matching entries and no reduction

   for the entries without a corresponding entry, which Rucki Fee Review considers an

   appropriate compromise.


11. With respect to the Firm’s expense reimbursement request, Rucki Fee Review considers

   the entirety of the Firm’s expense reimbursement request to be compliant with the Local

   Rules and reasonable, necessary and appropriate for reimbursement.


12. After accounting for the agreed fee reductions of $4,682.50 discussed herein, Rucki Fee

   Review considers the balance of fees and expenses sought in the First Quarterly Fee

   Application to be reasonable, necessary and appropriate under the circumstances.


                                     CONCLUSION

13. Rucki Fee Review recommends the approval of the First Quarterly Fee Application in the

   amount of $667,327.50 with respect to fees and the reimbursement of expenses in the

   amount of $513.74, which amounts reflect the reductions agreed to with the Firm set forth

   herein.
           Case 20-10343-LSS   Doc 1830    Filed 12/11/20    Page 6 of 6




Dated: December 11, 2020                  Respectfully submitted,
Wilmington, Delaware
                                          RUCKI FEE REVIEW, LLC
                                          FEE EXAMINER

                                          By: /s/ Justin H. Rucki
                                             Justin H. Rucki
                                             President of Rucki Fee Review, LLC
